UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
JCDECAUX AIRPORT, INC. and MIAMI
AIRPORT CONCESSION LLC,

                  Plaintiffs,

             - against -                            MEMORANDUM AND ORDER

TOM SAWYER PRODUCTIONS, INC.                        16 Civ. 5067 (NRB)
d/b/a TOM SAWYER COMPANY,
INTERACTIVE AIRPORT ADVERTISING,
LLC, and CAROLYN SAWYER,

               Defendants.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     This    is   a   straight-forward    collection      case   brought   by

plaintiff JCDecaux Airport, Inc. (“JCDecaux”) against defendants

Tom Sawyer Productions, Inc. (“Tom Sawyer Company”), Interactive

Airport     Advertising    LLC   (“Interactive”),   and    Carolyn   Sawyer

(“Sawyer”) in 2016, asserting, inter alia, a breach of contract

claim against all defendants, and breach of fiduciary duty and

conversion claims against Sawyer.        Despite the age of this case,

which was filed on June 28, 2016, the parties have made only

minimal progress toward resolution.          Now before the Court is

plaintiffs’ motion for sanctions under Federal Rule of Civil

Procedure 37(b)(2).       For the following reasons, plaintiffs’ motion

is granted in part and denied in part.
                                  I.   Background

        A.   Origin of the Case

        This lawsuit arises from a number of subcontractor agreements

plaintiff JCDecaux and defendant Tom Sawyer Company entered in

2011 and 2013.       Under the agreements, Tom Sawyer Company would

serve as a subcontractor for JCDecaux in selling advertising space

in airports and transfer the proceeds from those sales to JCDecaux

in accordance with the terms of the agreements. JCDecaux commenced

this action by filing a complaint on June 28, 2016.               See ECF No. 1.

The answer to the complaint was not filed until January 24, 2017,

approximately five months after the case was filed.                   See ECF No.

18. 1

        In   answering     to     JCDecaux’s           complaint,      defendants

contemporaneously      asserted    a   counterclaim         against       plaintiff

JCDecaux     and    proposed    third-party       defendant       Miami     Airport

Concession    LLC   (“MAC”),    alleging       that    JCDecaux   cancelled     the

subcontractor agreements without a proper basis and caused MAC to

cancel its contracts with defendants.                 See ECF No. 18. 2      Rather




      1     This gap resulted from the difficulties plaintiffs’ counsel
encountered in effecting service.     Despite being in regular contact with
defendants, their then counsel refused to accept service on behalf of
defendants, maintaining that he was not authorized to do so. See Chattoraj
Decl. ¶ 5.   As a consequence, plaintiff had to make an application for an
extension of time to serve defendants, see ECF No. 8, and another application
for the Court’s permission to serve defendants through alternative means,
approximately four months after the complaint was filed. See ECF No. 10.
      2     Defendants’ pleading infirmities with respect to MAC, namely
seeking to assert a counterclaim against a non-party, were mooted by JCDecaux’s
decision to join MAC as a co-plaintiff in its amended complaint.

                                           2
than answering defendants’ counterclaim, JCDecaux, now joined by

Miami Airport Concession LLC (“MAC”) as a co-plaintiff, filed an

amended complaint on February 14, 2017 (“Amended Complaint”).           See

ECF No. 20.     Consistent with the initial complaint, the Amended

Complaint alleged that defendant Tom Sawyer Company failed to make

payments in accordance with the subcontractor agreements between

the parties.     See ECF No. 20.       In addition, plaintiffs alleged

that defendant Carolyn Sawyer—the principal of Tom Sawyer Company—

misappropriated some of the payments from the Company’s clients.

Id.   Plaintiffs further alleged that Interactive and Sawyer were

alter-egos of Tom Sawyer Company.            Id.   Defendants answered the

Amended Complaint on March 20, 2017 and included a counterclaim

against both plaintiffs.         See ECF No. 26.         In their answer,

defendants    admitted   that   they   had    breached   the   subcontractor

agreements at issue.     See ECF No. 20 ¶¶ 35-36; ECF No. 26 ¶¶ 35-

36.   Given the straight-forward nature of claims asserted in this

action and admission of breach by defendants, at the initial

pretrial conference on April 27, 2017, the Court directed the

parties to engage in settlement discussions.              See ECF No. 28.

However, on May 1, 2017, defendants amended their answer to the

Amended Complaint, withdrawing their admission of breach.            See ECF

No. 31.      Eventually, on September 1, 2017, plaintiffs filed a

letter, reporting that the parties’ settlement discussions had

failed and asking the Court to hold a conference to set discovery

                                        3
schedule, which the Court did on September 18, 2017.                 See ECF No.

37.

      B.      Discovery History

      Throughout     the    following     discussion    on     the   history   of

discovery in this case, it is important to keep in mind that the

disclosures necessary to resolve the issues raised in the Amended

Complaint and counterclaim are straightforward: the subcontractor

agreements between JCDecaux and defendants, the defendants’ books

and records, the agreements memorializing defendants’ sale of

advertising space to their clients, the payments made to defendants

on those sale agreements, and the records of the disbursement of

those payments.

      As directed by the Court during a teleconference on September

18, 2017, the parties submitted a joint discovery schedule on

October 13, 2017, which was endorsed by the Court on October 16,

2017 (“Scheduling Order”).            See ECF Nos. 39, 40.      The Scheduling

Order provided that the parties should complete production of Rule

26 initial disclosures within 30 days of the Order.                  See ECF No.

40.        Defendants,     however,    failed   to   produce    their    initial

disclosures within the allotted 30 days.             Chattoraj Decl. (ECF No.

63) ¶ 17.       Pursuant to the Scheduling Order, plaintiffs served

their First Requests for Production of Documents on December 6,

2017.   Id. at ¶ 18.       Defendants objected to some of those Requests




                                            4
on January 8, 2018 but, more significantly, did not produce any

documents responsive to unobjected requests.               Id. at ¶¶ 18-20.

        Faced with defendants’ noncompliance with their discovery

obligations, plaintiffs filed a letter on February 23, 2018,

seeking leave to file a motion to compel.                 See ECF No. 43.        In

response, the Court held a conference on March 1, 2018, see ECF

No. 44, at which the Court advised defense counsel about the

potential consequences defendants’ continued noncompliance with

legitimate discovery obligations might bring.                  Per the Court’s

direction     during      the   conference,        the   parties    submitted    a

stipulation setting April 4, 2018 as the deadline for defendants

to    satisfy     the     outstanding    discovery        demands       (“Discovery

Stipulation”).      Id.     In endorsing the Discovery Stipulation, the

Court permitted plaintiffs to file a motion for default judgment

and   other     sanctions    against    defendants       without    a   pre-motion

conference if they failed to meet the April 4, 2018 deadline.                   Id.

Defendants finally produced some documents and responded to the

plaintiffs’ interrogatories on April 4, 2018.                  Chattoraj Decl.

¶ 27.    It is worth special emphasis that this production contained

defendants’ Rule 26 disclosures and was made three months shy of

the 2-year anniversary of this case despite the absence of any

stay or pre-discovery motion practice.

        In reviewing the defendants’ production, however, plaintiffs

noticed multiple deficiencies.          Id.       Although plaintiffs’ numerous

                                              5
efforts     to    engage     with    defendants   failed     to     result    in   a

satisfactory resolution of those deficiencies, id. at ¶¶ 30-32,

for the reasons that are difficult to understand, plaintiffs’

counsel did not press as vigorously as he might to bring the

discovery issue to a head. Rather, plaintiffs simply kept offering

to continue to work with defense counsel to resolve discovery

disputes     without       seeking   the   Court’s     assistance      to    compel

defendants to satisfy their discovery obligations.                   See ECF Nos.

47,   48,   50.     In     retrospect,     perhaps    the   Court    should    have

proactively intervened even when its assistance was not sought.

However, at bottom, prosecution of a case is the responsibility of

parties, and there is no question that the Court responded promptly

to every request for intervention.

      Eventually, on March 1, 2019, plaintiffs submitted another

letter to the Court, asking for a conference to address the

discovery disputes.          See ECF No. 52.         Following an exchange of

letters between the parties on the issues raised by plaintiffs,

see ECF Nos. 53-56, the Court issued an order on May 22, 2019

(“Discovery Order”), stating:

        The Court has reviewed the parties’ recent exchange
        of letters. See ECF Nos. 52-56. Having concluded
        that plaintiff’s discovery requests conform to Rule
        26 of the Federal Rules of Civil Procedure, and
        further that defendants have not advanced any valid
        objection to those requests, it is hereby ordered
        that defendants shall produce all responsive
        documents within twenty (20) days of this order. If
        there are no responsive documents to a given

                                            6
        request, defendants shall furnish an affidavit to
        that effect.

See ECF No. 57.    The deadline for compliance was June 11, 2019.

      C.    Current Motion for Sanctions

      Consistent with their record of delay, defendants neither

produced any document nor submitted an affidavit as directed in

the Discovery Order.      See Chattoraj Decl. ¶ 36.     Defendants’

failure to comply with the Discovery Order finally led plaintiffs

to file a pre-motion letter on June 27, 2019, proposing a motion

for sanctions under Federal Rule of Civil Procedure 37.     See ECF

No. 58.     The Court held a pre-motion conference on July 15, 2019

and allowed plaintiffs to make the proposed motion.     See ECF No.

59.

      Notwithstanding the Court’s approval, plaintiffs’ counsel had

failed to file a motion for two months.      To prevent any further

unjustified delay in this case, the Court reached out to the

parties and held a teleconference on September 10, 2019 to confirm

a briefing schedule for this motion.       Plaintiffs finally filed

this motion for sanctions on September 16, 2019.    See ECF No. 61.

Pursuant to the briefing schedule set during the September 10,

2019 teleconference, defendants’ opposition was due on September

30, 2019.    True to form, defendants failed to file any submission

by that date.    Nonetheless, plaintiffs filed a reply on October 7,

2019, the scheduled due date for reply submission.      See ECF No.



                                     7
65.    Later that day, seven days past the deadline, defendants

submitted a letter, asking for an extension of time to file their

opposition.        See ECF No. 66.      Defense counsel cited his mistaken

belief as to the briefing schedule and internal communication

errors within his office as the reasons for failing to file the

opposition on time. 3          Id.    The Court granted the request, and

defendants filed their opposition on October 14, 2019. 4                         See ECF

No. 68.     In that belated opposition, Sawyer finally certified that

“[she has] now searched through all accessible records and simply

[is] not able to provide any additional responsive documents.”

Sawyer Decl. (ECF No. 68-1) ¶ 4.               Plaintiffs filed another reply

on October 21, 2019.          See ECF No. 70.

       In   this    motion,    plaintiffs      ask       the    Court    to   impose   the

following sanctions on defendants: (1) entry of a default judgment,

at least on the alter-ego claim against Sawyer; (2) dismissal of

defendants’ counterclaim; (3) attorneys’ fees and costs incurred

in    connection     with     this   motion;       and    (4)    entry    of   an   order

precluding defendants from introducing and relying on any further


      3     Obviously, it is difficult, if not impossible, to justify any
confusion about the briefing schedule because it was set during a teleconference
with the Court, in which defense counsel participated.
      4     Defendants’ belated opposition consisted of two affidavits, one by
defense counsel and the other by defendant Sawyer, that totaled only 6 pages
and were devoid of any citation to legal authorities.          See ECF No. 68.
Defendants’ failure to submit those affidavits on time, i.e. within 14 days
after plaintiffs filed their motion, was only the most recent example of
defendants’ less than serious approach to this litigation and court deadlines.
Although the Court granted defendants’ request to submit untimely oppositions,
see ECF No. 68, this incident has further convinced the Court that stiff
sanctions are warranted.

                                               8
evidence, including the testimony of Sawyer if she fails to appear

for a deposition by certain date.          See ECF No. 64 at 3.



                                 II.     Discussion

     A.     Legal Standard: Federal Rule of Civil Procedure 37

     Federal Rule of Civil Procedure 37(b)(2) provides that a court

may impose sanctions against a party that “fails to obey an order

to provide or permit discovery.”           Salahuddin v. Harris, 782 F.2d

1127, 1132-33 (2d Cir. 1986).           The decision to impose sanctions

under Rule 37 “is committed to the sound discretion of the district

court.”     Luft v. Crown Publishers, Inc., 906 F.2d 862, 865 (2d

Cir. 1990).     Because “Rule 37 permits the imposition of ‘just’

sanctions[,] the severity of sanction must be commensurate with

the non-compliance.”         Shcherbakovskiy v. Da Capo Al Fine, Ltd.,

490 F.3d 130, 140 (2d Cir. 2007).               In imposing sanctions under

Rule 37, a court may consider various factors, including: “(1) the

willfulness    of     the    non-compliant      party    or   the   reason   for

noncompliance; (2) the efficacy of lesser sanctions; (3) the

duration of the period of noncompliance; and (4) whether the non-

compliant     party    had    been     warned    of     the   consequences   of

noncompliance.”       Funk v. Belneftekhim, 861 F.3d 354, 366 (2d Cir.

2017).




                                           9
     B.      Analysis

             1.        Entry of Default      Judgment      and   Dismissal     of
                       Counterclaim

     Federal Rules of Civil Procedure 37(b)(2)(A)(v) and (vi)

contemplate dismissal of claims and entry of default judgment as

possible sanctions for noncompliance with a court’s discovery

order.    However, “[d]ismissal or default imposed pursuant to Rule

37 is a drastic remedy generally to be used only when the district

judge has considered lesser alternatives.”                Southern New England

Telephone Co. v. Global NAPs Inc., 624 F.3d 123, 144 (2d Cir.

2010).

     We consider each of the prescribed factors in determining

whether entry of the default judgment sought by plaintiffs is

appropriate here.           Addressing willfulness first, both defense

counsel and defendant Sawyer claim that there has been a good-

faith effort to comply to the extent practicable under the Sawyer’s

circumstances, including that she is currently the sole employee

at Tom Sawyer Company.             The Court totally rejects the proffered

excuse as constituting a good-faith explanation.                 While reduced

staff could justify a delay in production, it cannot support the

length of delay here.               The proffered excuse also has to be

considered        in    context.      Considering   the    entirety   of     this

litigation, it is a fact that there has been not even one example

of timely and full compliance by defendants with a discovery



                                           10
schedule or any other directive of the Court.               Most striking is

defendants’ failure to timely submit an affidavit certifying the

completion of production, as directed in the Discovery Order.

Defendants had been afforded more than a year and half to search

through their records prior to the entry of the Discovery Order.

Further, rather than seeking an extension, defendants just blew

through the deadline.         Also worthy of mention is the basic nature

of documents requested by plaintiffs: the business records that

any company should have maintained in the ordinary course of its

operation. 5

      The third factor also weighs strongly in favor of granting

the sought after default judgment.              The record establishes that,

from the outset of this case, defendants have continuously engaged

with dilatory behaviors and pushed the Federal Rules of Civil

Procedure and the civility afforded by plaintiffs and the Court

to, if not over, the edge.           Furthermore, the record of this case,

commencing with defendants’ failure to comply with the initial

Scheduling Order of October 16, 2017, unambiguously shows that

there has been not even a single instance of defendants meeting a

deadline imposed either by the Federal Rules of Civil Procedure or

the Court’s orders.       In other words, noncompliance with discovery

deadlines      simply   has   been    a   pattern   in   defendants’   conduct


      5     Clearly, given the nature of plaintiffs’ claims that defendants
diverted monies received from subcontracts, the absence of records may well
result in the drawing of adverse inferences in further proceedings of this case.

                                           11
throughout this litigation.          Defendants’ failure to comply with

the Discovery Order is simply the most recent manifestation of

defendants’ evasive attitude toward this action.                    Noncompliance

with the Discovery Order persisted for approximately four months—

between June 11, 2019 (the deadline imposed by the Discovery Order)

and   October   14,   2019   (the   date     defendant     Sawyer    submitted   a

declaration     in    opposition    to     this   motion    that     contained   a

certification of complete production).                It is striking that,

despite the in-person conference on July 15, 2019, at which the

plaintiffs’ proposed (and now pending) motion for sanctions was

discussed and authorized, defendants made no effort to bring

themselves into compliance until they submitted their untimely

opposition.

      The fourth factor also weighs in favor of granting plaintiffs

the sought default judgment.             While there is no written order

specifically advising defendants that their failure to comply with

the Discovery Order might result in an entry of default judgment,

there is no doubt in the Court’s mind that defendants were well-

aware that entry of default would be a possible consequence of

their   failure      to   comply    with    their   discovery       obligations.

Specifically, at the March 1, 2018 conference, which followed

plaintiffs’ request for leave to file a motion to compel, the Court

warned defense counsel that, unless defendants satisfied then

outstanding discovery demands within 30 days, the Court would allow

                                            12
plaintiffs to move for a default judgment as a discovery sanction.

Moreover,    in   endorsing     the    Discovery      Stipulation,      the     Court

granted plaintiffs permission to move for default judgment as a

Rule 37 sanction if defendants failed to satisfy then outstanding

discovery demands by the date specified therein.                 See ECF No. 44.

Lastly, during the conference of July 15, 2019, which was a pre-

motion   conference for this motion for sanctions, the Court raised

the entry of default judgment as a possible outcome of this motion.

See ECF No. 59 at 15.         Under the totality of the circumstances,

the Court concludes without much difficulty that defendants have

received    ample   warning     of    the   possible       sanctions    of   default

judgment.

     The second factor also weighs in favor of granting plaintiffs

the sought default judgment. Based on the history of defendants’

repeated noncompliance with discovery deadlines and the Court’s

directives, it is obvious to the Court that any lesser sanction

would be “an exercise in futility.”               Koch v. Rodenstock, 06 Civ.

6586(BSJ)(DF),      2010   WL    2010892,        at   *7    (S.D.N.Y.    Apr.    23,

2010)(Report & Recommendation)(citation omitted), adopted by 2010

WL 2010900 (S.D.N.Y. May 18, 2010).              In sum, consideration of the

prescribed factors indicates that an entry of default judgment

under Rule 37 is warranted here.

     However, even after concluding that an entry of default

judgment is appropriate under Rule 37, the Court “must [still]

                                            13
follow the procedure for entry of a default judgment as set forth

in Rule 55.”        Coach, Inc. v. O’Brien, 10 Civ. 6071(JPO), 2012 WL

1255276, at *8 (S.D.N.Y. Apr. 13, 2012).                  This is because, unless

a   party’s     pleading     states    a    claim     and    contains   sufficient

allegations to support the entry of a default judgment in the Rule

55 context, awarding a default judgment as a sanction would be

excessive     and    would   violate       the    basic   rule   of   proportionate

sanctioning.        Federal Rule of Civil Procedure 55(b)(2), which

governs entry of a default judgment, requires a complaint to

contain sufficient factual allegations to state a claim before a

default judgment may be entered.             See Taizhou Zhongneng Import and

Export Co., Ltd. v. Koutsobinas, 509 F.App’x 54, 58 (2d Cir. 2013)

(“Because the well-pleaded allegations in [plaintiff’s] complaint

do not state a claim against [defendant], a default judgment should

not have been entered against him in the first place.”).                   After a

careful review of the Amended Complaint, we have concluded that it

does not contain sufficient factual allegations to serve as a

predicate for the sought after alter-ego finding against defendant

Sawyer.   Therefore, we decline to enter a default judgment against

defendants. 6



      6     It may be, however, that the deposition of Sawyer, which we order
below, may yield sufficient evidence to support the alter-ego claim. If not,
the Court will be receptive to plaintiffs’ application for entry of a default
judgment solely on their breach of contract claims against Tom Sawyer Company,
leaving the piercing issue to supplemental proceedings in the context of
judgment collection.

                                                 14
      We now turn to the plaintiffs’ request for dismissal of

defendants’ counterclaim.           Whether the counterclaim should be

dismissed may be considered from two perspectives: first, as a

discovery sanction and second, for failure to prosecute.                    From

either perspective, the result is the same: dismissal. 7                Each of

the Rule 37 sanction factors support dismissal.               We have already

found that defendants’ failure to be willful, the duration of

noncompliance with various discovery orders lengthy without any

prompt remedial effort, and any lesser sanctions to be an exercise

in futility.      The notice factor also weighs in favor of granting

dismissal.      Although the Court’s warnings during the conferences



      7     Under Federal Rule of Civil Procedure 41(b), the Court may dismiss
a claim for plaintiff’s failure to prosecute or comply with the Court’s order.
In deciding whether to dismiss a claim under Rule 41(b), the Court may consider
the following factors:
          (1) the duration of the plaintiff’s failures; (2) whether
          plaintiff had received notice that further delays would result
          in dismissal; (3) whether the defendant is likely to be
          prejudiced by further delay; (4) whether the district judge
          has taken care to strike the balance between alleviating court
          calendar congestion and protecting a party’s right to due
          process and a fair chance to be heard; and (5) whether the
          judge has adequately assessed the efficacy of lesser sanctions.
Martens v. Thomann, 273 F.3d 159, 180 (2d Cir. 2001). Despite that this motion
is a motion for sanctions under Rule 37, the Court may still consider the Rule
41(b) factors in deciding whether to grant dismissal of counterclaim as a
sanction under Rule 37. See Banjo v. U.S., 95 Civ. 633(DLC), 1996 WL 426364,
at *5 (S.D.N.Y. Jul. 30, 1996) (“Although Rule 41(b), Fed. R. Civ. P., governs
dismissals based on plaintiff’s failure to prosecute, it is appropriate to be
guided by those factors which courts consider before dismissing a case under
Rule 41(b) prior to dismissing the case under Rule 37.”). Moreover, that the
motion before the Court is one under Rule 37 does not preclude it from
considering dismissal under Rule 41(b). See Lyell Theatre Corp. v. Loews Corp.,
682 F.2d 37, 41-42 (2d Cir. 1982). Although we do not separately address in
this opinion the application of Rule 41(b) factors to this case, we believe
that our discussion about Rule 37 factors provides a sufficient basis for our
conclusion that each of Rule 41(b) factors also weighs in favor of dismissing
the counterclaim.

                                           15
mentioned above only referred to “default judgment” generally,

such warnings should have put defendants on notice that their

counterclaim could be dismissed as a sanction because dismissal of

their counterclaim with prejudice is the substantive equivalent of

an entry of default judgment for plaintiffs on their counterclaim.

Simply put, for essentially the same reasons that we concluded

that an entry of default judgment could be available as a sanction

under the facts of this case, we conclude that the sanction of

dismissing defendants’ counterclaim is available as well.

     Moreover, our conclusion is buttressed by the fact that

defendants have taken no affirmative steps to prosecute their

counterclaim and, as such, it may be dismissed under Federal Rule

of Civil Procedure 41(b) as well.           Defendants’ limited and less

than candid responses to plaintiffs’ First Set of Interrogatories

are instructive.     In those Interrogatories, which was served on

defendants on January 8, 2018, plaintiffs asked defendants to

“[p]rovide a computation for each type or category of damages

[d]efendants seek in their ‘First Counterclaim,’ filed on or about

May 1, 2017 in this action.”        Chattoraj Decl., Ex. F, ¶ 1.        In

answering 8 this question, defendants rather conveniently stated

“[p]rovided in response to document requests and as part of initial



      8     Despite the fact that responses to the interrogatories were due
February 7, 2018, Fed. R. Civ. P. 33(b)(2), defendants only answered the
plaintiffs’ interrogatories on April 4, 2018 after the Court intervened and
even then not under oath as required. Id.

                                       16
disclosures.”         Id.,       Ex.     I,    ¶ 1.        However,     contrary      to     this

response, defendants now confess that the damages they asserted in

their     counterclaim        are        “nearly          exclusively       based    on”     the

conversations        between      Ms.         Sawyer      and   Bovet—purportedly,            the

biggest client of Tom Sawyer Company—and those conversations “were

not memorialized in writing,” suggesting that no document could

ever have been produced to substantiate their assertion of damages

for     the   counterclaim.              Hanschke          Decl.    (ECF     No.     68)     ¶ 6.

Additionally,        in    the    same         interrogatories,         plaintiffs         asked

defendants     to     “[i]dentify             all     witnesses       with       knowledge    of

information      relevant           to        Defendants’          First     Counterclaim.”

Chattoraj Decl., Ex. F, ¶ 10.                  Despite defendants answered “Kathy

McHenry,” id., Ex. I, ¶ 10, nothing in the record suggests that

defendants     even       attempted       to    depose       McHenry       for    constructing

evidentiary basis to support their counterclaim. 9

      Under    the    circumstances,                not    granting     dismissal      of    the

counterclaim as a sanction against defendants would incentivize

future litigants to assert claims even when they are not serious

about prosecuting them and consequently ignore their discovery



      9     In her affidavit in opposition to this motion, defense counsel
states that defendant Sawyer stands ready to be deposed about what defendants
are alleging in their counterclaim. See Hanschke Decl. ¶ 8. This is simply
too little, too late. A notice of deposition to Sawyer was served on February
9, 2018.   See ECF No. 44.   The Court adjourned the notice in the Discovery
Stipulation but did so only based on an understanding that the parties would
reschedule Sawyer deposition in a timely manner. Id. Moreover, even under the
most recently endorsed discovery schedule, Sawyer deposition was supposed to be
completed by October 26, 2018. See ECF No. 46, ¶ 5.

                                                     17
obligations under the Federal Rules of Civil Procedure and the

court’s orders.

       Upon    due     consideration       of    all    relevant     facts     and

circumstances surrounding the history of discovery in this case,

the Court dismisses defendants’ counterclaim with prejudice as a

sanction under Rule 37 and, alternatively, pursuant to Rule 41(b).

              2.     Preclusion from Introducing Additional Evidence

       Plaintiffs also seek an order precluding defendants from

introducing and relying on any evidence that has not already been

produced.      As discussed above, in the opposition papers on this

motion, Sawyer finally certifies that “[she has] now searched

through all accessible records and simply [is] not able to provide

any additional responsive documents.”             Sawyer Decl. (ECF No. 68-

1)   ¶ 4.      Through    this   certification,        defendants   effectively

concede that the requested order, if granted, would not cause

defendants any prejudice.            Therefore, the requested and warranted

preclusion order is granted.

              3.     Deposition of Defendant Sawyer

       In this motion, plaintiffs also request an order requiring

defendant Sawyer to appear for a deposition by a date certain and,

should she fail to appear, precluding defendants from relying on

her testimony in any manner.              In her declaration, Sawyer states

that   she    will    appear   for    a   deposition.     Sawyer    Decl.    ¶ 26.

Therefore, the Court directs plaintiffs to propose three (3) dates

                                            18
on or before February 28, 2020 for deposing Sawyer, and Sawyer

shall select one of those dates.             The parties shall inform the

Court of the date for Sawyer’s deposition within five (5) days of

this Memorandum and Order.

              4.   Attorneys’ Fees and Costs

     Federal Rule of Civil Procedure 37(b)(2)(C) provides that a

court “must” award the movants’ expenses, including the attorneys’

fees,    as    sanctions    under   Rule     37     unless    the    non-movants’

noncompliance was “substantially justified or other circumstances

make an award of expenses unjust.”               “Although the Second Circuit

has never explicitly held that the payment of expenses pursuant to

Rule 37(b)(2)(C) is mandatory, the burden is on the violator to

show that there was a substantial justification for the violation,

or that circumstances would make it unjust to award reasonable

expenses to the moving party.”        In re Doria/Memon Discount Stores

Wage & Hour Litig., 14 Civ. 7990(RWS), 2018 WL 1353261, at *5

(S.D.N.Y. Mar. 15, 2018).

     Defendants limit their justification efforts to noncompliance

with the Discovery Order, which is just the most recent one among

numerous      discovery    orders   which     defendants      defied.       First,

defendants claim a reluctance to attest to full production, and

second, defendants claim a lack of resources.                       As discussed,

neither position withstands even a cursory analysis.                     What is

wholly     missing   from     defendants’         effort     to   justify   their

                                            19
noncompliance     is    an    acknowledgment       that    they    have       been   non-

compliant for years.          The first discovery order was entered on

October 16, 2017.        See ECF No. 40.           The fact is that plaintiffs

and the Court have been chasing defendants ever since.                        Under the

circumstances, the Court finds no substantial justification of the

defendants’ failures and concludes that awarding plaintiffs the

attorneys’ fees and costs is not unjust.

      Under all the facts and circumstances made known to the Court

during the prolonged tenure of this action and upon a thorough

review of the parties’ submissions for this motion, the Court

concludes that an award of $ 12,500, inclusive of the attorneys’

fees and costs, is appropriate here.



                                 III.      Conclusion

      For the foregoing reasons, plaintiffs’ motion for sanctions

is    granted    in    part   and    denied    in       part.     The     defendants’

counterclaim is dismissed with prejudice as a sanction under

Federal Rule of Civil Procedure 37(b)(2) and pursuant to Federal

Rule of Civil Procedure 41(b).              As discussed above, the parties

are   directed    to    inform      the   Court    of    the    date    for    Sawyer’s

deposition within five (5) days.            Defendants are further directed

to pay plaintiffs the sum of $ 12,500 within thirty (30) days.

This Memorandum and Order resolves ECF Docket Entry No. 61.




                                              20
